Exhibit 10.1
NATIONAL DENTEX CORPORATION
INCENTIVE STOCK OPTION AGREEMENT
     INCENTIVE STOCK OPTION AGREEMENT dated as of
                                         by and between, NATIONAL DENTEX
CORPORATION, a Massachusetts corporation (the “Company”), and
                                                            , an employee of the
Company (“Employee”).
     WHEREAS, the Company desires to provide Employee with an incentive to
promote the business of the Company and its subsidiaries and to encourage
Employee to continue his employment; and
     WHEREAS, to effectuate that desire the Company has determined to grant
Employee an option to purchase shares of the Company’s common stock under and
pursuant to the terms and provisions of the Company’s Amended and Restated 2001
Stock Plan (the “Plan”).
     NOW, THEREFORE, the Company and Employee agree as follows:

1.   Grant of Option.

     The Company hereby grants to Employee the option to purchase
                                                             shares of the
Company’s Common Stock, $.01 par value, at a price per share equal to
$                    , in the manner and subject to the conditions hereinafter
provided. This option is intended to qualify as an “incentive stock option”
under the Internal Revenue Code of 1986, as amended. This option is granted
pursuant to and subject to all of the terms and conditions of the Plan and,
unless the context otherwise requires, terms used herein shall have the same
meaning as in the Plan. Determinations made in connection with this option shall
be governed by the Plan, and in the event of any inconsistency or conflict
between this Agreement and the Plan, the terms of the Plan shall govern. In
particular, without affecting the generality of the foregoing, it is understood
that employment by the Company includes employment by a Related Corporation as
defined in the Plan.

2.   Time of Exercise.

     Employee may exercise this option from                                to
and including                               , the end of ten years from the date
this Option is granted. Employee may exercise this option as to the following
number of shares on or after the following dates:
                                         shares on or after             
                            ,
          an additional                      shares on or after
                                        , and
          an additional                      shares on or after
                                    ; provided, however, that in the event of a
Change of Control, as defined in the Plan, this option shall thereupon become
fully exercisable and vested.

1



--------------------------------------------------------------------------------



 



3.   Method of Exercise.

     Each exercise of this option shall be effected by giving written notice, in
a form similar to Exhibit A provided herein, of intent to exercise this option,
specifying the number of shares of stock as to which the option is being
exercised, and accompanied by full payment of the option price for the number of
shares then being acquired. The optionee shall make full payment of the exercise
price of the option shares being purchased either (a) in United Stated dollars
in cash or by check, (b) at the discretion of the Committee, through delivery or
withholding of shares of Common Stock having a fair market value equal as of the
date of the exercise to the cash exercise price of the option, which have
already been owned by you for more than six months, (c) at the discretion of the
Committee and consistent with applicable law, through the delivery to the
Company of a portion of the proceeds from the sale of the Common Stock acquired
upon exercise of the option equal to the cash exercise price of the option,
along with an authorization to the broker or selling agent to pay that amount to
the Company, which sale shall be at the Employee’s discretion at the time of
exercise, or (d) at the discretion of the Committee, by any combination of (a),
(b) and (c) above. The determination of fair market value shall be made by the
Committee, whose determination in this regard shall be final and binding on the
Company and on Employee. The optionee shall not have the rights of a shareholder
with respect to the shares covered by such option until the date of issuance of
a stock certificate of such holder for such shares. Except as expressly provided
in paragraph 14 of the Plan with respect to changes in capitalization and stock
dividends, no adjustment shall be made for dividends or similar rights for which
the record date is before the date such stock certificate is issued.
     Receipt by the Company of such notice and payment shall constitute exercise
of this option or a part hereof. The Company shall promptly deliver or cause to
be delivered to Employee a certificate or certificates for the number of shares
of the Company’s Common Stock being acquired pursuant to such exercise. Such
shares shall be fully paid and nonassessable. Notwithstanding the foregoing, the
Company shall not be required to issue such shares unless a registration
statement under the Securities Act of 1933, as amended (the “Securities Act”) is
in effect with respect to such shares or the Company has received evidence
satisfactory to the Company that Employee may acquire such shares pursuant to an
exemption from registration under the Securities Act. In addition, as to any
jurisdiction (other than the United States) that expressly imposes the
requirement that this option shall not be exercisable unless and until the
shares of stock covered by this option are registered or are subject to an
available exemption from registration, the exercise of this option shall,
notwithstanding anything to the contrary contained herein, be deemed conditioned
upon the effectiveness of such registration or the availability of such an
exemption. Any determination in that regard by the Company shall be final and
conclusive. The Company shall not be obligated to take any affirmative action in
order to cause the exercise of this option or the issuance of shares of stock
pursuant hereto to comply with any law or regulation of any governmental
authority.

4.   Termination of Employment.

     This option shall, to the extent not previously exercised, expire
immediately upon the termination (voluntary or involuntary) of Employee’s
employment with the Company or with a Related Corporation; except that:

2



--------------------------------------------------------------------------------



 



     (a) If Employee is on military, sick leave or other bona fide leave of
absence (such as temporary employment by the federal government), Employee’s
employment relationship will be treated as continuing intact if the period of
such leave does not exceed 90 days, or, if longer, so long as Employee’s right
to reemployment is guaranteed either by statute; otherwise, Employee’s
employment will be deemed to have terminated on the 91st day of such leave. A
bona fide leave of absence with the written approval of the Committee shall not
be considered an interruption of employment under this Section 4(a) or paragraph
10 of the Plan.
     (b) If Employee’s employment is terminated by reason of Employee’s
retirement, this option, to the extent exercisable at retirement, may be
exercised by Employee within ninety (90) days after retirement, unless
terminated earlier by its terms.
     (c) If Employee’s employment is terminated by reason of Employee’s death,
this option, to the extent exercisable at Employee’s date of death, may be
exercised at any time within one year after that date (unless terminated earlier
by its terms) by the estate or personal representative, or a beneficiary who has
acquired the option by will or by the applicable laws of descent and
distribution.
     (d) If Employee ceases to be employed by the Company and all Related
Corporations by reason of his or her disability, this option, to the extent
exercisable upon his or her date of termination of employment, may be exercised
by Employee within ninety (90) days after such date unless terminated earlier by
its terms; provided, however, that if Employee dies within such 90 day period,
this option shall thereafter be exercisable, to the extent it was exercisable at
the time of death, for a period of twelve (12) months from the date of death or
until the stated term of this option, whichever period is shorter. For purposes
hereof, the term “disability” shall mean “permanent and total disability” as
defined in Section 22(e)(3) of the Code or any successor statute. Any
determination of permanent and total disability shall be made in good faith by
the Company.
     (e) To the extent that this option fails for any reason to qualify as an
“incentive stock option” under the Code, whether as a result of this Section 4
or otherwise, this option shall to such extent be treated as a non-qualified
stock option.

5.   Non-Transferability.

     This option shall not be transferable by Employee other than by will or the
laws of descent and distribution, and shall be exercisable, during Employee’s
lifetime, only by Employee. From and after Employee’s death, this option, to the
extent exercisable at Employee’s death, may be exercised prior to its
termination by the estate or personal representative, or a beneficiary who has
acquired the option by will or by the applicable laws of descent and
distribution. Any attempted assignment, transfer, pledge, hypothecation or other
disposition of this option in contravention of the terms hereof, and the levy of
any execution, attachment or similar process upon this option, shall be null and
void.

3



--------------------------------------------------------------------------------



 



6.   Adjustment for Capital Changes.

     (a) Stock Dividends and Stock Splits. In the event of any stock dividend
payable in shares of the Company’s Common Stock or any split-up or contraction
in the number of shares of the Company’s Common Stock occurring after the date
of this Agreement and prior to the exercise in full of this option, the number
of shares subject hereto and the option price to be paid for each such share
shall each be proportionately adjusted.
     (b) Recapitalization, Reorganization, Consolidation or Mergers. In the
event of a recapitalization or reorganization of the Company or a consolidation
or a merger involving the Company (other than a transaction described in the
next paragraph) pursuant to which securities of the Company or of another
corporation are issued with respect to the outstanding shares of Common Stock,
the Employee upon exercising this option shall be entitled to receive for the
purchase price paid upon such exercise the securities he or she would have
received if he or she had exercised such option, prior to such recapitalization
or reorganization.
     (c) Certain Consolidations and Mergers. If the Company is to be
consolidated with or acquired by another entity in a merger or other
reorganization or in the event of a sale or other disposition of assets which
constitutes a Change of Control (each, a “Sale”), the Committee or the board of
directors of any entity assuming the obligations of the Company hereunder (the
“Successor Board”), shall, as to the option, either (i) make appropriate
provision for the continuation of such option by substituting on an equitable
basis for the shares then subject to such option either (a) the consideration
payable with respect to the outstanding shares of Common Stock in connection
with the Sale, (b) shares of stock of the surviving or successor corporation or
other entity or (c) such other securities as the Successor Board deems
appropriate, the fair market value of which shall not materially exceed the fair
market value of the shares of Common Stock subject to such option immediately
preceding the Sale; or (ii) upon written notice to the Employee, provide that
the option must be exercised, to the extent then exercisable or to be
exercisable as a result of the Sale, within a specified number of days of the
date of such notice, at the end of which period the option shall terminate; or
(iii) terminate the option in exchange for a cash payment equal to the excess of
the fair market value of the shares subject to such option (to the extent then
exercisable or to be exercisable as a result of the Sale) over the exercise
price thereof.
     (d) Fractional Shares. No fraction of a share shall be purchasable or
deliverable upon any exercise of this option, but, in the event any adjustment
hereunder of the number of shares covered by this option shall cause such number
to include a fraction of a share, such fraction shall be adjusted to the nearest
smaller whole number or shares.

7.   Miscellaneous.

     (a) Rights as a Stockholder. Employee shall not be deemed for any purpose
to be a stockholder of the Company with respect to any shares subject to this
option except to the extent that this option shall have been exercised with
respect thereto and, in addition, a certificate shall have been issued therefor
and delivered to Employee. No adjustment shall be made for dividends

4



--------------------------------------------------------------------------------



 



(ordinary or extraordinary, and whether in cash, securities or other property)
or distributions or other rights for which the record date is prior to the date
such certificate is issued, except as provided in Section 6.
     (b) Employment Rights. This option shall not confer upon Employee any right
with respect to the continuance of Employee’s employment by the Company or by a
Related Corporation, nor shall it interfere in any way with the right of any of
such corporations to terminate such employment at any time.
     (c) Notices. Any communication or notice required or permitted to be given
under this Agreement shall be in writing and mailed by registered or certified
mail or delivered in hand, if to the Company, to its Treasurer at 2 Vision
Drive, Natick, MA 01760, and, if to Employee, to such address as shall be set
forth on the signature page hereto.
     (d) Successors and Assigns. This Agreement shall be binding upon the heirs,
executors, administrators, successors and assigns of the respective parties
hereto.
     (e) Taxes. As a condition to the issuance of the shares underlying this
option, the Company shall have the right to require the Employee to remit to the
Company an amount sufficient to satisfy any federal, state or local withholding
tax requirements or make other arrangements satisfactory to the Company with
regard to such taxes, as provided in the Plan.
     (f) Amendments and Waivers. The provisions of the Agreement may not waived,
amended, modified or terminated except with written consent of the parties
hereto.
     (g) Governing Law. The validity and construction of the Agreement shall be
governed by the laws of the Commonwealth of Massachusetts (without regard to
choice of law provisions).
     (h) Disqualifying Dispositions. Employee understands that, in order to
enjoy the benefits accruing to the holder of an incentive stock option under the
Internal Revenue Code, Employee may not dispose of any shares transferred to
Employee pursuant to Employee’s exercise of this option either (i) within two
years from the date of the granting of this option to Employee, or (ii) within
one year after the transfer of such shares to Employee.
     (i) Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, such illegality, invalidity or
unenforceability shall attach only to such provision and shall not in any manner
affect or render illegal, invalid or unenforceable any other provision of this
Agreement, and this Agreement shall be carried out as if any such illegal,
invalid or unenforceable provision were not contained herein.
     (j) Captions. Captions are for convenience only and are not deemed to be
part of this Agreement.
     (k) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

5



--------------------------------------------------------------------------------



 



[Remainder of Page Intentionally Left Blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, NATIONAL DENTEX CORPORATION has caused this option to
be executed in its name and its corporate seal to be hereto affixed by its
proper officer thereunto duly authorized and the said has hereunto set his hand
and seal all as of the date first above written.

                      NATIONAL DENTEX CORPORATION    
 
               
 
  By:                          
 
      Name:    
 
      Title:        
 
                    EMPLOYEE    
 
               
 
  Name:                
 
   
 
     
(Signature)
       
 
               
 
  Address:                
 
   
 
                         

7



--------------------------------------------------------------------------------



 



Exhibit A
Form of Exercise
To Be Completed When Exercising Options
Employee Incentive Stock Option
Mr. Richard Becker
Executive Vice President and Treasurer
National Dentex Corporation
2 Vision Drive
Natick, MA 01760
Dear Mr. Becker:
I hereby exercise my right with respect to the Incentive Stock Option dated
                         , to purchase                           shares of
National Dentex Common Stock effective as of this                 day of
                                  ,                    .
(Month)                (Year)
In connection with my purchase of such shares I hereby certify that it is my
present intent to acquire the said shares for investment purposes only not with
the intent of resale or distribution thereof.
Also, if I sell any of this stock before one year from this date or two years
from the date the option was granted, whichever is later, I will immediately
notify the Company of the date of sale and the sale price.
Very Truly Yours,
                                                                        
        
Name
Please Register stock as follows:
     Name(s):                                                             
     Address :                                                             
                                                                  
              
     Social Security No.                                              

8